Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 1 of 21 PageID #: 349



                                   UNITED STATES OF AMERICA
                                DISTRICT COURT OF RHODE ISLAND

  United States of America

  V.                                                         Case no: 14-cr-00016-WES

  Philip DeBartolo


  MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR COMPASSIONATE
                             RELEASE

                                              INTRODUCTION

          Philip DeBartolo was sentenced by this court to serve 120 months for narcotics and

  weapons offenses. He has approximately two years and three months left to serve. He has stage

  three kidney disease, hypertension, and a host of associated ailments. Because he lives FCI Fort

  Dix, where COVID-19 is inside the walls, he is at very high risk of contracting COVID-19.

  DeBartolo has applied to the Bureau of Prisons for compassionate release and been denied.

          Now, DeBartolo requests the Court modify his sentence to time served and release him to

  supervised release or home confinement in light of the extraordinary and compelling health risks

  stemming from the worldwide coronavirus pandemic.


                                                     FACTS

  A. THE CORONAVIRUS

          The Coronavirus pandemic is an unprecedented event that has affected every part of

  American life. As of May 26, 2020 there were 1,662,414 reported cases in the U.S. with 98,261

  known deaths across 50 states.1 It is highly infectious and spreading fast, prompting quarantines

  1See generally, information from the U.S. Centers for Disease Control (“CDC”) at https://www.cdc.gov/
  coronavirus/2019-ncov/cases-updates/cases-in-us.html

                                                         1
Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 2 of 21 PageID #: 350



  and travel restriction around the world. A state of emergency has been declared in New Jersey

  where FCI Ft. Dix is located and the population has been told to stay at home and only travel for

  essential needs.2

           In particular, people with hypertension seem to be at higher risk if they are infected by

  the coronavirus and contract the resultant COVID-19 disease.3 “COVID-19 is a new disease and

  there is limited information regarding risk factors for severe disease. Based on currently

  available information and clinical expertise, older adults and people of any age who have serious

  underlying medical conditions might be at higher risk for severe illness from COVID-19.”4

           According to the CDC, there is no vaccine or cure for COVID-19. The best way to avoid

  the illness is to avoid exposure by avoiding close contact with other people.5



  B. PHILIP DEBARTOLO

           1. Personal Details

           The defendant Philip DeBartolo (“DeBartolo”) is serving a 10 year sentence for various

  firearms and narcotics offenses stemming from his efforts to sell three firearms and a small

  amount of marijuana to an undercover agent. DeBartolo pled guilty. He is scheduled for release



  2See, NJ Governor Phil Murphy executive orders at https://nj.gov/infobank/eo/056murphy/approved/
  eo_archive.html
  3 See, Huang, C., Wang, Y., Li, X., Ren, L., Zhao, J., Hu, Y., Zhang, L., Fan, G., Xu, J., Gu, X. and Cheng, Z., 2020.
  Clinical features of patients infected with 2019 novel coronavirus in Wuhan, China. The lancet, 395(10223),
  pp.497-506. (noting a significant prevalence of hypertension in people hospitalized for COVID19.)
  See also, “Those with high blood pressure are at a greater risk for Covid-19. Here's what you need to know to
  protect yourself”. April 17, 2020. https://www.cnn.com/2020/04/17/health/blood-pressure-coronavirus-wellness/
  index.html.
  4See, The Centers for Disease Control Coronavirus Information (“CDC”) at https://www.cdc.gov/coronavirus/2019-
  ncov/need-extra-precautions/people-at-higher-risk.html (emphasis added).
  5 See, CDC Coronavirus prevention information at https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-
  sick/prevention.html

                                                            2
Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 3 of 21 PageID #: 351



  in September of 2022.

           As documented in his Bureau of Prisons (“Bureau”) medical record, DeBartolo suffers

  from stage three kidney disease and hypertension along with various related ailments including

  anemia, hyperlipidemia, hematuria, and pre-diabetes.6 DeBartolo is designated as a Care Level II

  inmate.7

           DeBartolo’s medical condition makes him more vulnerable to the most serious effects of

  COVID19. Upon information and belief, DeBartolo has been informed by a BOP nephrologist

  that he should avoid getting sick because illness will exacerbate the seriousness of his kidney

  disease and accelerate kidney function degradation.8

           On April 15, 2020, Debartolo applied to the Bureau for compassionate release. See

  “Request for Release to Home Confinement” attached as Exh. A. On April 17, 2020, the Bureau

  denied his request. See “Inmate Request to Staff Response” attached as Exh. B.



           2. DeBartolo’s Living Situation

           Federal Correctional Institution (“FCI”) Fort Dix is a converted military base located in

  New Jersey. It is the largest federal prison in America with a capacity of up to 5,000 inmates.

  Upon information and belief, the facility is divided into two sides. There is a minimum security

  6See generally. “DeBartolo Medical Record” which will be submitted under separate cover and under seal to the
  Court.

  7 “Care Level 2 inmates are stable outpatients who require clinician evaluations monthly to every 6 months. Their
  medical and mental health conditions can be managed through routine, regularly scheduled appointments with
  clinicians for monitoring. Enhanced medical resources, such as consultation or evaluation by medical specialists,
  may be required from time to time.” See, “CARE LEVEL CLASSIFICATION FOR MEDICAL AND MENTAL
  HEALTH CONDITIONS OR DISABILITIES” Bureau of Prisons, May 2019. https://www.bop.gov/resources/pdfs/
  care_level_classification_guide.pdf

  8 Allstatement and facts attributed to DeBartolo were collected by counsel from DeBartolo in telephone
  conversations. Due to the visitation limitations and the fact that time is of the essence, DeBartolo has not submitted
  an affidavit.

                                                             3
Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 4 of 21 PageID #: 352



  facility (the “Low”) which houses the majority of inmates and there is a minimum security

  satellite camp.

             The Low consists of a number of buildings. Inside each building, on each floor, there are

  a number of rooms situated along a central hallway that runs the length of the building. Most

  rooms house 12 inmates with four sets of three-man bunk beds on each side of the room. There

  are a limited number of two-man rooms. Each floor has two communal bathrooms located in the

  center of the hallway. There are no locks on the doors and inmates are free to travel anywhere

  inside their assigned building, including other floors.

             DeBartolo lives in building 5852. DeBartolo estimates that there are 50-60 inmates on his

  floor. DeBartolo is housed in a 12 man unit with 5 other men. He is not able to social distance

  from his fellow inmates at any time because of the architectural design of the Low’s housing

  units.

             Meals are served in another building known as the commissary. All the inmates of

  building 5852 walk together to the commissary to eat meals. They eat together and have no

  opportunity to social distance during meal times.



             3. The coronavirus is present at Fort Dix

             As of May 26, 2020, the Low had 2,660 inmates and Ft. Dix had 22 cases of

  COVID-19.9,10 DeBartolo is aware of two inmates who were removed from his building and

  moved to a COVID-19 quarantine space adjacent to the building 5852. DeBartolo reports that

  he

  9   See, Bureau of Prisons FCI Ft. Dix, https://www.bop.gov/locations/institutions/ftd/ (last visited May 26, 2020).
  10   See, Bureau of Prisons Covid 19 Information, https://www.bop.gov/coronavirus (last visited May 26, 2020).

                                                              4
Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 5 of 21 PageID #: 353



  has observed BOP staff conversing in close contact with quarantine staff and then walking,

  unmasked, in his building in and amongst the inmates.

          DeBartolo reports that while social distancing is Bureau policy, it is not enforced or

  observed widely in his building. Correctional officers do not wear masks and very few inmates

  wear masks. Additionally, because of the tight confines of the building, it is impossible to

  effectively social distance in his building.



  C. CORONAVIRUS AND THE BUREAU OF PRISONS

          The coronavirus is inside Bureau of Prison facilities beyond Ft. Dix. Throughout the

  course of the pandemic’s spread in the U.S. the BOP has struggled to cope with the infection.

  The rate of infection in BOP facilities has skyrocketed beyond the overall rate in the U.S.

          Media reports throughout April and May paint a picture of an agency unable to adapt.11

  As of May 24, 2020 the BOP had a total of 5,350 cases with 59 deaths. The charts attached as

  Exh. C tell the story of an agency experiencing increases in infections at a rate far and away

  higher than the national average.




  11“Barr Expands Early Release of Inmates at Prisons Seeing More Coronavirus Cases”, New York Times, April 3,
  2020. https://nyti.ms/2yz0vft;
  “More than 70% of tested inmates in federal prisons have coronavirus” Boston Globe, April 29, 2020, https://
  www.bostonglobe.com/2020/04/29/nation/more-than-70-tested-inmates-federal-prisons-have-coronavirus/

                                                        5
Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 6 of 21 PageID #: 354




                                                                        Excerpt from Exh. C.


                                            APPLICABLE LAW

         18 U.S.C. § 3582(c)(1)(A)(i) provides for the modification of a prison sentence by the

  court for “extraordinary and compelling reasons.” Prior to any court action, the petitioner must

  have first applied to the Bureau of Prisons to file a motion for release with the court on his or her

  behalf. Id. If the Bureau denies the application and the petitioner has exhausted his or her

  administrative remedies, the court may take action. Id. The court may also take up the matter if

  the petitioner has applied to the Bureau for release and the Bureau has failed to act within 30

  days of receipt of the application. Id.

         The COVID-19 pandemic has prompted this Court to release defendants who have

  medical conditions that make them particularly vulnerable to the virus and its sometimes fatal

  consequences. See, United States v. Monroe, No. 1:20-cr-00011-JJM-LDA-1, Dkt. No. 25

  (D.R.I. April 6, 2020) (granting release pending sentencing over government objection); United


                                                    6
Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 7 of 21 PageID #: 355



  States v. Leon, No. 1:19-cr-00051, Dkt. No. 28 (D.R.I. April 20, 2020) (releasing defendant with

  asthma pending sentencing on mandatory minimum charge, over government objection); United

  States v. Jourdain, No. 1:19-cr-63, Dkt. No. 30 (D.R.I. April 24, 2020) (releasing asthmatic

  defendant facing 2 year mandatory minimum pending sentencing, with assent from government).



                                             ARGUMENT

         It is axiomatic that close contact with other people simply cannot be avoided in a

  correctional institution. Accordingly, the risk of infection is higher for those who are detained.

  Clearly, the data is Exh C illuminates this hard fact.

         Given his particular vulnerability to the disease, DeBartolo is at much higher risk than the

  average prisoner of severe and even fatal consequences if he is exposed to the coronavirus and

  contracts COVID-19. Because of this, the Court should modify his sentence, release him from

  FCI Ft. Dix, and place him on supervised release or home confinement.

         Moreover, DeBartolo has served a substantial portion of his sentence. Out of a 120 month

  sentence, he has served approximately 93 months. Arguably the statutory requirements of 18

  U.S.C. § 3553 requiring a sentence to provide for punishment, respect for the law, and deterrence

  have been fulfilled.

         DeBartolo has served enough time. Every day he is kept in Bureau custody is one more

  opportunity to become infected and possibly die. Given the extraordinary event of the pandemic,

  the staggering death toll across the nation and inside the Bureau’s prisons, and his own medical

  condition, DeBartolo requests that the Court recognize the profound risks to his safety posed by

  continued incarceration and release him from detention.



                                                    7
Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 8 of 21 PageID #: 356




                                          CONCLUSION

         In accordance with the facts and reasoning outlined supra, the defendant requests this

  Court grant his request and modify his sentence to time served forthwith.



                                                             Respectfully submitted,
                                                             Philip DeBartolo
                                                             By his attorney,

                                                             /s/ Jason Knight

                                                             Jason Knight, Bar # 7329
                                                             1 Turks Head Place Suite 1440
                                                             Providence RI 02903
                                                             (401) 865-6075
                                                             Jason.knight@jasonknightlaw.com
                                                             Date: May 29, 2020

                                        CERTIFICATION

  I certify that on May 29, 2020, I served the above document on AUSA Milind Shaw via the
  Court’s Case Management/Electronic Case Files (CM/ECF) system.

                                                             /s/ Jason Knight




                                                  8
Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 9 of 21 PageID #: 357




                        Exh. A
Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 10 of 21 PageID #: 358
Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 11 of 21 PageID #: 359
Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 12 of 21 PageID #: 360
Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 13 of 21 PageID #: 361
Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 14 of 21 PageID #: 362
Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 15 of 21 PageID #: 363




                         Exh. B
Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 16 of 21 PageID #: 364
Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 17 of 21 PageID #: 365




                         Exh. C
                                                               Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 18 of 21 PageID #: 366



                      BOP-Reported Positive Tests for COVID-19 Nationwide 1                                                           4/26/2020                               799                      319                   27             1118
                                                                                                                                      4/27/2020                              1046                      330                   28             1376
                     Number of Positive      Number of Positive      Number of Inmate                                                 4/28/2020                              1314                      335                   30             1649
          Date                                                                               Total BOP Cases 2
                         Inmates                  Staff                  Deaths                                                       4/29/2020                              1534                      343                   31             1877
       3/20/2020               0                      2                       0                       2                               4/30/2020                              1692                      349                   33             2041
       3/21/2020               1                      2                       0                       3                               5/1/2020                               1842                      343                   36             2185
       3/22/2020               1                      2                       0                       3                               5/2/2020                               1919                      349                   37             2268
       3/23/2020               3                      3                       0                       6                               5/3/2020                               1926                      350                   38             2276
       3/24/2020               6                      3                       0                       9                               5/4/2020                               1984                      356                   40             2340
       3/25/2020               6                      3                       0                       9                               5/5/2020                               2066                      359                   41             2425
       3/26/2020              10                      8                       0                      18                               5/6/2020                               2100                      365                   42             2465
       3/27/2020              14                     13                       0                      27                               5/7/2020                               2646                      244                   44             2890
       3/28/2020              19                     19                       1                      38                               5/8/2020                               3082                      248                   45             3330
       3/29/2020              19                     19                       1                      38                               5/9/2020                               3330                      250                   46             3580
       3/30/2020              28                     24                       1                      52                               5/10/2020                              3319                      250                   48             3569
       3/31/2020              29                     30                       1                      59                               5/11/2020                              3379                      250                   49             3629
       4/1/2020               57                     37                       3                      94                               5/12/2020                              2817                      279                   50             3096
       4/2/2020               75                     39                       6                      114                              5/13/2020                              2820                      266                   51             3086
       4/3/2020               91                     50                       7                      141                              5/14/2020                              2322                      272                   52             2594
       4/4/2020               120                    54                       8                      174                              5/15/2020                              2296                      275                   55             2571
       4/5/2020               138                    59                       8                      197                              5/16/2020                              2280                      283                   56             2563
       4/6/2020               196                    63                       8                      259                              5/17/2020                              2319                      284                   56             2603
       4/7/2020               241                    72                       8                      313                              5/18/2020                              2338                      196                   57             2534
       4/8/2020               272                    105                      8                      377                              5/19/2020                              2298                      198                   57             2496
       4/9/2020               283                    125                      8                      408
       4/10/2020              318                    163                      9                      481
                                                                                                                                                                         BOP-Reported Positive Tests for COVID-19 Nationwide
       4/11/2020              335                    185                      9                      520
                                                                                                                                                                  4000                                                                         60
       4/12/2020              352                    189                     10                      541
       4/13/2020              388                    201                     13                      589                                                          3500
                                                                                                                                                                                                                                               50




                                                                                                                                                                                                                                                    Number of Inmate Deaths
                                                                                                                                       Number of Positive Cases
       4/14/2020              446                    248                     14                      694                                                          3000
       4/15/2020              451                    280                     16                      731                                                                                                                                       40
                                                                                                                                                                  2500
       4/16/2020              473                    279                     18                      752                                                          2000                                                                         30
       4/17/2020              465                    296                     18                      761
                                                                                                                                                                  1500
       4/18/2020              479                    305                     21                      784                                                                                                                                       20
                                                                                                                                                                  1000
       4/19/2020              495                    309                     22                      804                                                                                                                                       10
                                                                                                                                                                   500
       4/20/2020              497                    319                     22                      816
       4/21/2020              540                    323                     23                      863                                                            0                                                                          0

       4/22/2020              566                    342                     24                      908
       4/23/2020              620                    357                     24                      977
       4/24/2020              649                    336                     25                      985                                                                            Number of Positive Inmates   Number of Positive Staff
       4/25/2020              730                    317                     26                     1047                                                                            Total BOP Cases              Number of Inmate Deaths


1
  Numbers obtained from www.bop.gov/coronavirus on a daily basis. There is good reason to believe that the numbers reported by the BOP understate the actual number of tested-positive cases. Compare M. Licon-Vitale, MCC Ward, and D. Edge, MDC
Warden, Response to EDNY Administrative Order 2020-14 (Apr. 7, 2020) at https://www.nyed.uscourts.gov/pub/bop/MDC_20200407_042057.pdf (3 positive inmates at MDC Brooklyn) with COVID-19 Cases Federal Bureau of Prisons (Apr. 7, 2020) at
www.bop.gov/coronavirus (2 positive inmates at MDC Brooklyn).
2
  Includes the number of both BOP inmates and staff who have tested positive for COVID-19.
                                                                 Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 19 of 21 PageID #: 367


                                                                                                                                                      Day 40                                         4/28/2020                       1649                             3/1/2020                          24
    Number of Reported COVID-19 Cases in Bureau of Prisons 3 and the United                                                                           Day 41                                         4/29/2020                       1877                             3/2/2020                          30
                                                                                                                                                      Day 42                                         4/30/2020                       2041                             3/3/2020                          80
           States4, Compared by Days since First Reported Infection                                                                                   Day 43                                         5/1/2020                        2185                             3/4/2020                          98
                                                                                                                                                      Day 44                                         5/2/2020                        2268                             3/5/2020                          164
                        Day of Known                         BOP                        U.S.                                                          Day 45                                         5/3/2020                        2276                             3/6/2020                          214
                                            BOP Date                    U.S. Date
                        COVID-19 Case                     Infections                 Infections                                                       Day 46                                         5/4/2020                        2340                             3/7/2020                          279
                      Day 1                 3/20/2020     2            1/22/2020     1                                                                Day 47                                         5/5/2020                        2425                             3/8/2020                          423
                      Day 2                 3/21/2020     3            1/23/2020     1                                                                Day 48                                         5/6/2020                        2465                             3/9/2020                          647
                      Day 4                 3/23/2020     6            1/25/2020     2                                                                Day 49                                         5/7/2020                        2890                             3/10/2020                         937
                      Day 5                 3/24/2020     9            1/26/2020     5                                                                Day 50                                         5/8/2020                        3330                             3/11/2020                         1215
                      Day 7                 3/26/2020     18           1/28/2020     5                                                                Day 51                                         5/9/2020                        3580                             3/12/2020                         1629
                      Day 8                 3/27/2020     27           1/29/2020     5                                                                Day 52                                         5/10/2020                       3319                             3/13/2020                         1896
                      Day 10                3/29/2020     38           1/31/2020     7                                                                Day 53                                         5/11/2020                       3629                             3/14/2020                         2234
                      Day 11                3/30/2020     52           2/1/2020      8                                                                Day 54                                         5/12/2020                       3096                             3/15/2020                         3487
                      Day 12                3/31/2020     59           2/2/2020      8                                                                Day 55                                         5/13/2020                       3086                             3/16/2020                         4226
                      Day 13                4/1/2020      94           2/3/2020      11                                                               Day 56                                         5/14/2020                       2594                             3/17/2020                         7038
                      Day 14                4/2/2020      114          2/4/2020      11                                                               Day 57                                         5/15/2020                       2571                             3/18/2020                         10442
                      Day 15                4/3/2020      141          2/5/2020      11                                                               Day 58                                         5/16/2020                       2563                             3/19/2020                         15219
                      Day 16                4/4/2020      174          2/6/2020      11                                                               Day 59                                         5/17/2020                       2603                             3/20/2020                         18747
                      Day 17                4/5/2020      197          2/7/2020      11                                                               Day 60                                         5/18/2020                       2534                             3/21/2020                         24583
                      Day 18                4/6/2020      259          2/8/2020      11                                                               Day 61                                         5/19/2020                       2496                             3/22/2020                         33404
                      Day 19                4/7/2020      313          2/9/2020      11
                      Day 20                4/8/2020      377          2/10/2020     11
                      Day 21                4/9/2020      408          2/11/2020     12                                                                           COVID-19 Case Comparison by Day Since First
                      Day 22                4/10/2020     481          2/12/2020     12                                                                                       Reported Infection
                      Day 23                4/11/2020     520          2/13/2020     13
                                                                                                                                                  40000
                      Day 24                4/12/2020     541          2/14/2020     13                                                           35000
                      Day 25                4/13/2020     589          2/15/2020     13                                                           30000
                      Day 26                4/14/2020     694          2/16/2020     13                                                           25000
                                                                                                                                                  20000
                      Day 27                4/15/2020     731          2/17/2020     13
                                                                                                                                                  15000
                      Day 28                4/16/2020     752          2/18/2020     13                                                           10000
                      Day 29                4/17/2020     761          2/19/2020     13                                                            5000
                      Day 30                4/18/2020     784          2/20/2020     13                                                               0




                                                                                                                                                          Day 1
                                                                                                                                                                  Day 5
                                                                                                                                                                          Day 10
                                                                                                                                                                                   Day 13
                                                                                                                                                                                            Day 16
                                                                                                                                                                                                     Day 19
                                                                                                                                                                                                              Day 22
                                                                                                                                                                                                                       Day 25
                                                                                                                                                                                                                                Day 28
                                                                                                                                                                                                                                         Day 31
                                                                                                                                                                                                                                                  Day 34
                                                                                                                                                                                                                                                           Day 37
                                                                                                                                                                                                                                                                    Day 40
                                                                                                                                                                                                                                                                             Day 43
                                                                                                                                                                                                                                                                                      Day 46
                                                                                                                                                                                                                                                                                               Day 49
                                                                                                                                                                                                                                                                                                        Day 52
                                                                                                                                                                                                                                                                                                                 Day 55
                                                                                                                                                                                                                                                                                                                          Day 58
                                                                                                                                                                                                                                                                                                                                   Day 61
                      Day 31                4/19/2020     804          2/21/2020     13
                      Day 32                4/20/2020     816          2/22/2020     15
                      Day 33                4/21/2020     863          2/23/2020     15                                                                                                                  BOP Infections                                    US Infections
                      Day 34                4/22/2020     908          2/24/2020     15
                      Day 35                4/23/2020     977          2/25/2020     15
                      Day 36                4/24/2020     985          2/26/2020     15
                      Day 37                4/25/2020     1047         2/27/2020     15
                      Day 38                4/26/2020     1118         2/28/2020     16
                      Day 39                4/27/2020     1376         2/29/2020     16

3
  Numbers obtained from www.bop.gov/coronavirus on a daily basis. There is good reason to believe that the numbers reported by the BOP understate the actual number of tested-positive cases. Compare M. Licon-Vitale, MCC Ward, and D. Edge, MDC
Warden, Response to EDNY Administrative Order 2020-14 (Apr. 7, 2020) at https://www.nyed.uscourts.gov/pub/bop/MDC_20200407_042057.pdf (3 positive inmates at MDC Brooklyn) with COVID-19 Cases Federal Bureau of Prisons (Apr. 7, 2020) at
www.bop.gov/coronavirus (2 positive inmates at MDC Brooklyn).
4
  Numbers obtained from https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
                                                               Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 20 of 21 PageID #: 368



             Rate of Rise of Reported COVID-19 Cases in Bureau of Prisons 5                                                                                              Rate of Rise of COVID-19 Infections
                               and the United States 6, Every 3 Days                                                                               250.00%

                                                                                                                                                   200.00%

                                                                                                                                                   150.00%
                                                      Cumulative                                        Cumulative
                                                                        Number of
                    Number of        BOP Rate of      BOP Rate of                       U.S. Rate of    U.S. Rate of                               100.00%
      Date                                                               National
                    BOP Cases           Rise           Rise Since                           Rise         Rise Since
                                                                          Cases
                                                       3/20/2020                                        3/20/2020                                   50.00%
    3/20/2020            2               0.00%          0.00%             18,747           0.00%          0.00%
                                                                                                                                                     0.00%
    3/23/2020            6             200.00%         200.00%            44,183          135.68%        135.68%




                                                                                                                                                             3/20/2020


                                                                                                                                                                         3/27/2020


                                                                                                                                                                                       4/3/2020


                                                                                                                                                                                                  4/10/2020


                                                                                                                                                                                                              4/17/2020


                                                                                                                                                                                                                              4/24/2020


                                                                                                                                                                                                                                          5/1/2020


                                                                                                                                                                                                                                                     5/8/2020


                                                                                                                                                                                                                                                                5/15/2020
    3/26/2020           18             200.00%         400.00%            85,356           93.19%        228.87%                                   -50.00%
    3/29/2020           38             111.11%         511.11%           140904            65.08%        293.95%
     4/1/2020           94             147.37%         658.48%           213144            51.27%        345.21%                                                                      BOP Rate of Rise                    U.S. Rate of Rise
     4/4/2020           174             85.11%         743.59%           304826            43.01%        388.23%
     4/7/2020           313             79.89%         823.47%           395011            29.59%        417.81%
    4/10/2020           481             53.67%         877.15%           492,416           24.66%        442.47%
    4/13/2020           589             22.45%         899.60%           579,005           17.58%        460.06%
    4/16/2020           752             27.67%         927.27%           661,712           14.28%        474.34%
                                                                                                                                                             Cumulative Rate of Rise of COVID-19 Infections
    4/19/2020           804              6.91%         934.19%           746,625           12.83%        487.17%                                  1200.00%

    4/22/2020           977             21.52%         955.70%           828,441           10.96%        498.13%                                  1000.00%
    4/25/2020          1,047             7.16%         962.87%           928,619           12.09%        510.23%
                                                                                                                                                   800.00%
    4/28/2020          1,649            57.50%         1020.37%          981,246           5.67%         515.89%
                                                                                                                                                   600.00%
     5/1/2020          2,185            32.50%         1052.87%         1,062,446          8.28%         524.17%
     5/4/2020          2,340             7.09%         1059.97%         1,152,372          8.46%         532.63%                                   400.00%
     5/7/2020          2,890            23.50%         1083.47%         1,219,066          5.79%         538.42%                                   200.00%
    5/10/2020          3,319            14.84%         1098.31%         1,300,696          6.70%         545.12%
                                                                                                                                                     0.00%
    5/13/2020          3,086            -7.02%         1091.29%         1,364,061          4.87%         549.99%
    5/16/2020          2,563           -16.95%         1074.35%         1,446,196          6.02%         556.01%

                                                                                                                                                                                     Cumulative BOP Rate of Rise Since 3/20/2020
                                                                                                                                                                                     Cumulative U.S. Rate of Rise Since 3/20/2020




5
  Numbers obtained from www.bop.gov/coronavirus on a daily basis. There is good reason to believe that the numbers reported by the BOP understate the actual number of tested-positive cases. Compare M. Licon-Vitale, MCC Ward, and D. Edge, MDC
Warden, Response to EDNY Administrative Order 2020-14 (Apr. 7, 2020) at https://www.nyed.uscourts.gov/pub/bop/MDC_20200407_042057.pdf (3 positive inmates at MDC Brooklyn) with COVID-19 Cases Federal Bureau of Prisons (Apr. 7, 2020) at
www.bop.gov/coronavirus (2 positive inmates at MDC Brooklyn).
6
  Numbers obtained from https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
                                                               Case 1:14-cr-00016-WES-LDA Document 54-1 Filed 05/29/20 Page 21 of 21 PageID #: 369



                         COVID-19 Rate of Infection for Various Populations

                                                                                                                                                                 COVID-19 Infections per 1,000 People
                                                                      Infections/ 1,000        Infection Rate as                                                    Bureau of Prisons    United States      China   Italy
              Location                Cases          Population            People            Percent of Population
    BOP Imprisoned Population      4,464 7         149,897 8          29.78                 2.9780%                                                             29.78
    United States                  1,519,986 9     329,671,326 10     4.61                  0.4611%
    China                          84,063 11       1,394,015,977 12   0.06                  0.0060%
    Italy                          226,699 13      62,402,659 14      3.63                  0.3633%


                                                      BOP has an infection rate X times higher
                                                                                                                                                                                  4.61                              3.63
                 Compared to the United States        6.459112
                                                                                                                                                                                                   0.06
                 Compared to China                    493.8489
                 Compared to Italy                    8.197562                                                                                                                   Infections/ 1,000 People




7
  Includes the number of BOP inmates who have tested positive for COVID-19, the number of BOP inmates who have recovered, and the number of BOP inmates who have died from COVID-19. Numbers obtained from www.bop.gov/coronavirus on a daily
basis. There is good reason to believe that the numbers reported by the BOP understate the actual number of tested-positive cases. Compare M. Licon-Vitale, MCC Ward, and D. Edge, MDC Warden, Response to EDNY Administrative Order 2020-14 (Apr. 7,
2020) at https://www.nyed.uscourts.gov/pub/bop/MDC_20200407_042057.pdf (3 positive inmates at MDC Brooklyn) with COVID-19 Cases Federal Bureau of Prisons (Apr. 7, 2020) at www.bop.gov/coronavirus (2 positive inmates at MDC Brooklyn).
8
  Includes the number of federal inmates in BOP-managed institutions, the number of federal inmates in community-based facilities, and the number of federal inmates who have died from COVID-19. Numbers obtained from www.bop.gov/coronavirus on a
daily basis.
9
  Numbers obtained on 5/19/2020 at 3:21pm from https://coronavirus.jhu.edu/map.html
10
   Numbers obtained on 5/19/2020 at 3:22pm from https://www.census.gov/popclock/
11
   Numbers obtained on 5/19/2020 at 3:21pm from https://coronavirus.jhu.edu/map.html
12
   Numbers obtained on 5/19/2020 at 3:22pm from https://www.census.gov/popclock/
13
   Numbers obtained on 5/19/2020 at 3:21pm from https://coronavirus.jhu.edu/map.html
14
   Numbers obtained on 5/19/2020 at 3:22pm from https://www.census.gov/popclock/
